        Case 1:18-cv-00871-ABJ Document 36-1 Filed 03/16/20 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

       ARAB AMERICAN INSTITUTE,      )
                                     )
             Plaintiff,              )
                                     )              Civil Action No. 18-cv-0871 (ABJ)
                     v.              )
                                     )
       OFFICE OF MANAGEMENT          )
       AND BUDGET,                   )
                                     )
             Defendant.              )
       _____________________________ )

 PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF FACTS AND OWN
 STATEMENT OF MATERIAL FACTS TO WHICH THERE IS NO GENUINE ISSUE

       Pursuant to Local Civil Rule 7(h), Plaintiff, Arab American Institute (“AAI”),

respectfully submits this response to Defendant’s Statement of Material Facts to Which There is

No Genuine Issue and its own statement of material facts to which there is no genuine issue.

                  DEFENDANT’S STATEMENT OF MATERIAL FACTS

   1. Plaintiff agrees that it submitted a Freedom of Information Act (“FOIA”) request to

       Defendant Office of Management and Budget (“OMB”) on February 16, 2018 (“FOIA

       Request”).

   2. Plaintiff agrees with and incorporates Paragraph 2 of Defendant’s Statement of Facts.

   3. Plaintiff agrees with and incorporates Paragraph 3 of Defendant’s Statement of Facts.

   4. Plaintiff agrees with and incorporates Paragraph 4 of Defendant’s Statement of Facts.

   5. Plaintiff agrees with and incorporates Paragraph 5 of Defendant’s Statement of Facts.

   6. Plaintiff agrees with and incorporates Paragraph 6 of Defendant’s Statement of Facts.




                                               1
     Case 1:18-cv-00871-ABJ Document 36-1 Filed 03/16/20 Page 2 of 9




        PLAINTIFF’S STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

1. AAI represents the Arab American community in its political and civil life in the United

   States including as a central resource to government officials and political leaders. In

   commitment to its mission, AAI serves as a U.S. Census Bureau Census Information

   Center (“CIC”) partner. Plaintiff’s Complaint at 2, ECF 1.

2. As a CIC partner, AAI participated in and paid close attention to OMB’s evaluation of

   adding a Middle Eastern or North African (“MENA”) category to the 2020 Census. After

   years of study, it appeared that the 2020 Census would include the MENA category. The

   Census Bureau’s website “Research to Improve Data on Race and Ethnicity,” for

   example, noted:

           the Census Bureau’s 2018 End-to-End Test will a) employ the
           successful question format design which uses a combined question
           with detailed checkboxes design and b) include a dedicated ‘Middle
           Eastern or North African’ response category. The Census Bureau is
           recommending a separate response category for MENA
           respondents, where any MENA responses would be aggregated to
           the White category following the current OMB Standards.

   U.S. Census Bureau, Research to Improve Data on Race and Ethnicity (Mar. 6, 2017)

   https://www.census.gov/about/our-research/race-ethnicity.html; U.S. Census Bureau,

   “2015 National Content Test Race and Ethnicity analysis Report: A New Design for the

   21st Century” (Feb. 28, 2017) at xiii (available at https://www2.census.gov/programs-

   surveys/decennial/2020/program-management/final-analysis-reports/2015nct-race-

   ethnicity-analysis.pdf).

3. Despite this long history of testing, planning, and statistics-based analysis and

   recommendations from OMB, the Census Bureau, and stakeholders, on January 26, 2018,

   the Census Bureau announced that the MENA category would not be added to the 2020


                                             2
    Case 1:18-cv-00871-ABJ Document 36-1 Filed 03/16/20 Page 3 of 9




   Census, stating “[i]n accordance with current OMB standards, the 2018 End-to-End

   Census Test and the 2020 Census will use two separate questions for collecting data on

   race and ethnicity. . . . The Census Bureau will not use a combined question format for

   collecting race and ethnicity; or a separate ‘Middle Eastern or North African’ category on

   the census form.” U.S. Census Bureau, Using Two Separate Questions for Race and

   Ethnicity in 2018 End-to-End Census Test and 2020 Census (Jan. 26, 2018) at 2.

   (Attached as Exhibit 1).

4. On January 26, 2018, at the Census Bureau’s public quarterly 2020 Census Program

   Management Review meeting, Karen Battle, Chief of the Population Division at the

   Census said more research is needed before it can implement the MENA category

   question. Available on the YouTube page of the U.S. Census Bureau, 1/26/18: 2020

   Census Quarterly Program Management Review (PMR), (January 26, 2018),

   https://www.youtube.com/watch?v=4He025kOzJo&feature=youtu.be&t=24m49s.

5. On February 16, 2018, Plaintiff submitted its FOIA Request and requested expedited

   processing of the request pursuant to 5 U.S.C. § 552(a)(6)(E) and 5 C.F.R. §

   1303.10(d)(1)(ii) given the time sensitivity of finalizing the Census. See Declaration of

   Heather V. Walsh, Exhibit 1, ECF No. 32-2.

6. OMB denied, by default, Plaintiff’s expedited request as OMB did not produce

   documents to – or even communicate with AAI – within the ten-day expedited request

   window. Defendant’s Answer ¶ 12, ECF No. 8.

7. OMB failed to affirmatively determine within twenty working days whether it would

   comply with AAI’s FOIA Request by either producing documents or indicating the scope




                                            3
     Case 1:18-cv-00871-ABJ Document 36-1 Filed 03/16/20 Page 4 of 9




   of the documents it would produce within the time period as required by 5 U.S.C. §

   552(a)(6)(A)(i). Defendant’s Answer ¶ 12, ECF No. 8.

8. Plaintiff exhausted its administrative remedy upon OMB’s failure to produce document

   or denote its scope of document production within twenty working days pursuant to 5

   U.S.C. § 552(a)(6)(C)(i) and, as such, initiated this lawsuit on April 13, 2018 to obtain

   the requested documents. ECF No. 1.

9. On April 8, 2019, Plaintiff requested a Vaughn Index and provided OMB with a list of

   seventeen withholdings Plaintiff intended to challenge. ECF No. 18.

10. Following receipt of a draft Vaughn Index on June 14, 2019, Plaintiff reviewed and

   narrowed down its list of documents sought under its FOIA Request that OMB withheld.

   Plaintiff and OMB engaged in series of discussions about the withheld documents, but

   those discussions did not resolve the matter resulting in these cross-motions for summary

   judgment. See generally ECF Nos. 21–28.

11. Plaintiff now seeks a narrow subset of documents that Plaintiff believes are improperly

   withheld that appear related to OMB’s decision to not add the MENA question to the

   2020 Census. ECF No. 30 at 3.

12. The act of publication in the Federal Register merely provides notice of a final decision,

   it does not constitute a final decision itself. The Government describes the purpose of the

   Federal Register as “provid[ing] legal notice of administrative rules and notices and

   Presidential documents in a comprehensive, uniform manner.” (emphasis added).

   https://www.archives.gov/federal-register/the-federal-register. Here, the decision was

   affirmatively made and became final no later than the day the 2020 Census was printed

   without a MENA category included.


                                             4
        Case 1:18-cv-00871-ABJ Document 36-1 Filed 03/16/20 Page 5 of 9




Dated: March 12, 2020                      Respectfully submitted,


                                           BAKER HOSTETLER LLP
                                           Attorneys for Plaintiff

                                           By: /s/ Allison Rochford
                                           Mark Bailen (D.C. Bar No. 459623)
                                           Lindsay Holmes (D.C. Bar No. 1013559)
                                           Allison Rochford (D.C. Bar No. 1500090)
                                           Washington Square, Suite 1100
                                           1050 Connecticut Avenue, N.W.
                                           Washington, DC 20036
                                           Tel.: 202-861-1500
                                           Fax: 202-861-1783
                                           mbailen@bakerlaw.com
                                           lholmes@bakerlaw.com
                                           arochford@bakerlaw.com




                                       5
Case 1:18-cv-00871-ABJ Document 36-1 Filed 03/16/20 Page 6 of 9




                  Exhibit 1
           Case 1:18-cv-00871-ABJ Document 36-1 Filed 03/16/20 Page 7 of 9




2020 CENSUS PROGRAM MEMORANDUM SERIES: 2018.02

Date:                   January 26, 2018

MEMORANDUM FOR: The Record

From:                   Albert E. Fontenot, Jr. (January 26, 2018)
                        Associate Director for Decennial Census Programs

Subject:                Using Two Separate Questions for Race and Ethnicity in 2018 End-to-End Census
                        Test and 2020 Census

Contact:                Burton Reist, Chief
                        Decennial Communications and Stakeholder Relations
                        301-763-4155

This memorandum documents the 2020 Census Program decision to continue to use two separate
questions for collecting data on race and ethnicity in the 2018 End-to-End Census Test and the 2020
Census.

Overview
The Census Bureau needed to make a decision on the design of the race and ethnicity questions by
December 31, 2017 in order to prepare 2020 Census systems, and deliver the final 2020 Census question
wording to Congress by March 31, 2018.

Discussion

The Census Bureau will continue to use two separate questions for collecting data on race and ethnicity
in the 2018 End-to-End Census Test, and as the proposed format for the 2020 Census. The race and
ethnicity questions include several design changes that were tested over the past decade in effort to
improve the designs from the 2010 Census.

OMB Categories and Definitions

All Federal statistical agencies, including the Census Bureau, must adhere to the 1997 Office of
Management and Budget (OMB) Revisions to the Standards for the Classification of Federal Data on
Race and Ethnicity. The OMB standards specify five minimum categories for data on race: American
Indian or Alaska Native, Asian, Black or African American, Native Hawaiian or Other Pacific Islander, and
White; and two categories for data on ethnicity: "Hispanic or Latino" and "Not Hispanic or Latino.” The
OMB standards explain that the specified race and ethnicity categories are socio-political constructs and
should not be interpreted as being scientific or anthropological in nature. The OMB standards provide
the following definitions for the race and ethnicity categories:



                                                                                                            census.gov
         Case 1:18-cv-00871-ABJ Document 36-1 Filed 03/16/20 Page 8 of 9




       American Indian or Alaska Native - A person having origins in any of the original peoples of
        North and South America (including Central America), and who maintains tribal affiliation or
        community attachment.

       Asian - A person having origins in any of the original peoples of the Far East, Southeast Asia, or
        the Indian subcontinent including, for example, Cambodia, China, India, Japan, Korea, Malaysia,
        Pakistan, the Philippine Islands, Thailand, and Vietnam.

       Black or African American - A person having origins in any of the black racial groups of Africa.
        Terms such as ‘‘Haitian’’ or ‘‘Negro’’ can be used in addition to ‘‘Black or African American.’’

       Hispanic or Latino - A person of Cuban, Mexican, Puerto Rican, Cuban, South or Central
        American, or other Spanish culture or origin, regardless of race. The term, ‘‘Spanish origin,’’ can
        be used in addition to ‘‘Hispanic or Latino.’’

       Native Hawaiian or Other Pacific Islander - A person having origins in any of the original
        peoples of Hawaii, Guam, Samoa, or other Pacific Islands.

       White - A person having origins in any of the original peoples of Europe, the Middle East, or
        North Africa.


The OMB standards state that respondents should be offered the option of reporting more than one
race. Additionally, the standards specify that when the two questions are collected separately, ethnicity
should be collected first. An individual’s responses to the race and ethnicity questions are based upon
self-identification.


Decision
In accordance with current OMB standards, the 2018 End-to-End Census Test and the 2020 Census will
use two separate questions for collecting data on race and ethnicity. There were a variety of changes
considered during the past decade. While some of these changes will be implemented, others will not.
Significant changes from the 2010 Census questions regarding race and ethnicity include: collecting
multiple Hispanic ethnicities such as Mexican and Puerto Rican; adding a write-in area and examples for
the White racial category and for the Black racial category; removing the term “Negro”; and adding
examples for the American Indian or Alaska Native racial category. The Census Bureau will not use a
combined question format for collecting race and ethnicity; or a separate “Middle Eastern or North
African” category on the census form.
         Case 1:18-cv-00871-ABJ Document 36-1 Filed 03/16/20 Page 9 of 9




The 2020 Census Memorandum Series

The 2020 Census Memorandum Series documents significant decisions, actions, and accomplishments of
the 2020 Census Program for the purpose of informing stakeholders, coordinating interdivisional efforts,
and documenting important historical changes.

A memorandum generally will be added to this series for any decision or documentation that meets the
following criteria:

     1. A major program-level decision that will affect the overall design or have significant effect on
     2020 Census operations or systems.

     2. A major policy decision or change that will affect the overall design or significantly impact 2020
     Census operations or systems.

     3. A report that documents the research and testing for 2020 Census operations or systems.

Visit 2020 Census on Census.gov to access the Memorandum Series, the 2020 Census Operational Plan,
and other information about preparations for the 2020 Census.
